           Case 6:21-cv-00007-CCL Document 9 Filed 03/05/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 UNITED STATES OF AMERICA,
                                               CV 21-7-H-CCL
                Plaintiff,
 v.                                            ORDER GRANTING
                                               UNOPPOSED MOTION TO
 EQUITY UP TO $392,173 IN REAL                 STAY PROCEEDINGS
 PROPERTY LOCATED AT 3560
 WOODRIDGE TRAIL, HELENA,
 MONTANA, and

 EQUITY UP TO $19,500 IN 2018
 GMC DENALI, VIN:
 1GTP6EE10J1238289, and

 EQUITY UP TO $18,001 IN 2017
 SUNCHASERPONTOON BOAT,
 HULL ID: SUN22478A717, 2016
 YAMAHA MOTOR ID: 63PL-
 1185883, AND 2017 SHORE LAND'R
 TRAILER ID:
 1MDBUA026HA623541,

                Defendants.


         The United States has filed an unopposed motion to stay civil forfeiture

proceedings until August 30, 2021 . Upon good cause being shown by the moving

party,
         Case 6:21-cv-00007-CCL Document 9 Filed 03/05/21 Page 2 of 2



      IT IS HEREBY ORDERED that the United States' motion is GRANTED.

The case is hereby STA YED until August 3 0, 2021.

      DATED this 5th day of March, 2021.
